Order, Supreme Court, New York County (Richard B. Lowe, III, J.), entered June 20, 2005, which granted plaintiffs’ motion to disqualify Richard B. Feldman, Esq. from representing defendants Contogouris and Schanson Capital Management LLC in this action, unanimously affirmed, without costs.
The motion court properly exercised its discretion in granting plaintiffs’ disqualification motion (see Hirschfeld v Stahl, 194 AD2d 388 [1993]). Having presided over three matters involving these parties, the court properly determined that the issues raised in the proceedings were substantially related and that the interests of the current client and former client are materially adverse (see Jamaica Pub. Serv. Co. v AIU Ins. Co., 92 NY2d 631, 636 [1998]). That the attorney in question may not have obtained confidential information from plaintiffs during his earlier representation of them did not render his disqualification inappropriate, since plaintiffs were entitled to be free from the apprehension, naturally arising under the circumstances at bar, that the prior representation would inure to their current adversaries’ advantage (see Greene v Greene, 47 NY2d 447, 453 [1979]; Cardinale v Golinello, 43 NY2d 288, 295-296 [1977]).
We have considered defendants’ remaining contentions and find them unavailing. Concur—Buckley, P.J., Andrias, Saxe, Friedman and Williams, JJ.